Citation Nr: 1623244	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In his substantive appeal (VA Form 9), dated in February 2014, the Veteran requested a videoconference Board hearing.  However, in a February 2016 written statement, he withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is required in this case.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims on appeal so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran was most recently been examined in February 2011 in conjunction with his claim for an increased rating for PTSD.  This examination is now over five years old.  Evidence obtained since this examination suggests a worsening of his PTSD symptoms, including an April 3, 2012 record noting complaints of poor sleep and suicidal ideations prior to admission, with him having met the high risk criteria for consideration of intensive mental health case management.  Later a March 2014 record described him as being depressed and nervous with lots of anxiety and feeling like he was struggling mentally to stay alive.  See 503 pages CAPRI in Virtual VA received 9/18/14 at pages 53, 75.

In this context, the Board finds that a new VA examination of the service-connected PTSD is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); see also Caffrey v. Brown, 6 Vet. App. at 381(1994) (the Board should have ordered a contemporaneous examination if an examination was too remote in time to adequately support a decision on appeal for an increased rating).

Additionally the Board finds that the most recent VA treatment records were obtained in September 2014.  The Board therefore finds remand to be appropriate, not only to afford the RO review of the records obtained since it issued a statement of the case (SOC) in January 2014 but to also obtain all recent relevant VA treatment records prior to any further adjudication.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The issue of entitlement to a TDIU is intertwined with the pending PTSD claim.  Pertinent regulations provide that total disability may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). 

Service connection is presently in effect for PTSD rated at 50 percent; prostatitis rated at 40 percent and a lumbar spine disorder rated at 20 percent.  He meets the schedular threshold for TDIU under 38 C.F.R. § 4.16(a) with his combined disability rating at 70 percent from January 30, 2004 and 80 percent from August 3, 2013.  He underwent a VA examination of the lumbar spine in April 2014, which indicated that he was impacted at work as he was restricted from heavy lifting, repetitive bending, and repetitive twisting.  None of the VA examinations, including the most recent one in February 2011, have indicated that his PTSD symptoms significantly interfered with gainful employment.  As the evidence unclear whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the Board finds that further evaluation of the PTSD claim should include a discussion of its impact on his ability to obtain and retain employment.  

Accordingly, the case is REMANDED for the following action:

1.  All pertinent treatment records not yet obtained, including VA treatment records from the VA Medical Center in Montgomery, Alabama since September 2014 and any other sources indicated should be obtained and associated with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner must review the electronic medical records.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.  A detailed history, to include work history, should be obtained from the Veteran.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should specifically comment on the impact of the Veteran's PTSD on his ability to maintain substantially gainful employment.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  The report of examination must include a complete rationale for all opinions expressed. 

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998).  Any additional evidentiary development suggested by the newly obtained information should be undertaken.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any of the claims remains denied, the Veteran and his representative should be issued an SSOC, which specifically include a review of all evidence added to the record since the January 2014 SOC.  An appropriate period of time should be allowed for response. 

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order. No action is required of the Veteran until she receives further notice. The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




